Citation Nr: 0530168	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-13 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for residuals of a 
right wrist fracture.

4.  Entitlement to service connection for residuals of a 
right leg stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.

In May 2004, the Board notes that it received additional 
evidence from the veteran's representative in the form of a 
Social Security Administration (SSA) decision, awarding the 
veteran disability benefits, and the medical records 
considered in the SSA determination.  The veteran's 
representative also submitted a written statement waiving 
initial RO consideration of the submitted evidence.  The 
Board accepts this evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.1304 (2004).

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran 
currently has residuals of a right wrist fracture.

2.  The evidence of record does not show that the veteran 
currently has residuals of a right leg stress fracture; nor 
does the medical evidence of record link the veteran's 
current arthritis of the right knee to his service or any 
incident therein, or indicate the onset of such disability 
within one year of the veteran's discharge from service.


CONCLUSIONS OF LAW

1.  Residuals of a right wrist fracture were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  Residuals of a right leg stress fracture were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the February 2003 rating decision from which the current 
appeals originate.  He was provided with a statement of the 
case in April 2003 which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.

In March 2002, prior to the February 2003 rating decision, 
the RO provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claims 
for service connection for bilateral hearing loss, bilateral 
tinnitus, residuals of a right wrist fracture and residuals 
of a right leg stress fracture, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
pertains to the claims.  In this respect, the Board notes 
that the letter informed the veteran that he could send any 
additional information or evidence he wanted VA to obtain, or 
he could send such evidence directly to VA.  Although the 
letter did not specifically state the veteran could submit 
any evidence in his possession, it did state that he could 
submit any additional evidence or provide VA with appropriate 
authorization to obtain evidence.  

Thus, the discussion contained in this letter furnished the 
veteran notice of the evidence he still needed to send to VA, 
the evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claim.  At this stage of the appeal, 
no further notice is needed to comply with the VCAA, and the 
Board finds that any failure to provide the veteran with VCAA 
notice did not affect the essential fairness of the 
adjudication, and therefore was not prejudicial to the 
veteran.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Apr. 14, 2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The content of this notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  available 
service medical records, VA examination reports, VA and 
private treatment records, and Social Security Administration 
records, as well as a transcript of his March 2004 Travel 
Board hearing.  Further, efforts to obtain the veteran's 
service medical records have produced no results.  Where, as 
here, the service medical records are presumed lost, through 
no fault of the veteran, the Board's obligation to explain 
its findings and conclusions, and to consider carefully the 
benefit of the doubt rule, is heightened.  See, e.g., O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  

The Board finds that all efforts to obtain the service 
medical records have been made and have been fruitless, the 
documentation of responses to the searches has met the 
heightened standard for searches for evidence known to have 
been in the government's possession.  The RO contacted the 
veteran by a letter dated in August 2002, requesting that he 
provide copies of service medical records in his possession 
and that they would be copied and returned to him.  The 
veteran did not respond to that request.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

The veteran's May 1972 medical history report shows no 
relevant history of broken bones, or swollen or painful 
joints.  The accompanying enlistment examination shows 
clinical evaluation of his upper and lower extremities was 
normal.  There were no available subsequent service medical 
records.

VA and private treatment records, dating from March 1998 to 
June 1999, show treatment for unrelated complaints.  The 
treatment records indicate that the veteran was treated 
frequently for diagnosed gouty arthritis of both knees.  This 
disability was not associated with his alleged right leg 
stress fracture in service.

A June 1999 VA general medical examination report shows that 
the veteran was evaluated for morbid obesity, sleep apnea and 
gouty arthritis in both knees.  He did not give a history of 
in-service right wrist and right leg fractures at the time of 
the examination and did not indicate any associated 
complaints.  The diagnoses included morbid obesity, sleep 
apnea and gouty arthritis of the knees.  

The veteran also underwent a VA orthopedic examination in 
June 1999.  He gave a history of having developed bilateral 
knee pain in 1997 and of later being diagnosed with gouty 
arthritis.  He did not give any relevant history regarding 
any in-service right wrist or right leg fractures and had no 
relevant complaints.  The diagnosis was gouty arthritis of 
the knees.  

Private treatment records, dating from June 1999 to February 
2000, show ongoing treatment primarily for diagnosed gouty 
arthritis of the knees.

A November 2002 VA orthopedic examination report shows that 
the veteran's claims file was reviewed in conjunction with 
the examination.  The report indicates that the veteran 
appeared to be a good historian.  He gave a history of 
incurring a stress fracture to the lower extremities during 
boot camp.  He reported that there was no casting or 
immobilization at the time and that he was given 30 days of 
rest during which time he was required to stay off of his 
legs.  

He currently complained of pain and sensitivity to touch in 
the anterior aspects of his legs.  He stated that he could 
not recall any right wrist fracture or trauma and had no 
current right wrist complaints.  He gave a history of having 
been diagnosed with gouty arthritis.  X-ray studies of the 
right knee revealed no evidence of a tibia or fibular 
fracture.  There was a suggestion of soft tissue swelling.  
X-ray studies of the right wrist revealed no evidence of a 
fracture or dislocation.  The diagnoses indicated a history 
of a right leg stress fracture without current evidence of 
stress fracture and no evidence of a right wrist fracture.

Records from Social Security Administration, including VA and 
private treatment records, show the veteran was awarded 
disability benefits for a primary diagnosis of obesity with a 
secondary diagnosis of degenerative arthritis of the 
bilateral knees.  

During his March 2004 Travel Board hearing before the 
undersigned, the veteran testified that he believed he 
sprained his right wrist in service and remembered wearing an 
Ace bandage for the sprain.  He testified that he sustained 
stress fractures in both legs while in boot camp and that he 
was kept off his feet for approximately a month afterwards.  
Since that time he experienced tenderness in the area of his 
shins.  He first sought treatment for right leg complaints 
sometime in 1995 or 1996.  He testified that he never thought 
to tell his private physicians about the stress fracture in 
service.  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding his claims for 
residuals of a right wrist fracture and a right leg stress 
fracture.  While the evidence reveals that he currently 
suffers from gouty arthritis of the bilateral knees, the 
competent, probative evidence of record does not indicate 
that his bilateral knee arthritis is the result of his 
service or any incident in service.  The first record of 
treatment for arthritis of the knees was in 1998 more than 20 
years after his discharge.  This evidence is not supportive 
of the veteran's claim, as it does not link his current 
arthritis of the bilateral knees to service or any incident 
therein.  There is no indication that the veteran developed 
arthritis of the bilateral knees within one year of his 
discharge from service.  

Moreover, there is no competent medical evidence of current 
residuals of an in-service stress fracture of the right leg.  
Likewise, there is no current evidence of any residuals of an 
alleged in-service right wrist fracture or sprain.  Service 
connection is not in order in the absence of any residuals or 
evidence of a current disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

While the veteran believes that he currently has right wrist 
and right leg residuals as results of in-service injuries and 
fractures, he is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, supra; 
Espiritu v. Derwinski, supra.  Accordingly, the claims for 
service connection for residuals of a stress fracture of the 
right leg and a right wrist injury must be denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for residuals of a right wrist 
fracture and residuals of a right leg stress fracture, the 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, supra. 


ORDER

Service connection for residuals of a right wrist fracture is 
denied.

Service connection for residuals of a right leg stress 
fracture is denied.


REMAND

The Board notes that the veteran's DD 214 shows that his 
primary specialties included infantry weapon repairman and 
infantryman and he testified at his March 2004 Travel Board 
hearing that he was exposed to gunfire and artillery blasts 
on a daily basis.  His enlistment examination report shows he 
underwent audiometric testing; however, as noted above, the 
remainder of his service medical records are unavailable.  
The Board finds that evidence of the veteran's military 
specialties, as well as his testimony, tends to indicate that 
he was most likely exposed to loud noise from gunfire and 
artillery weapons.  

During his November 2002 VA audiological examination, the 
veteran reported a history of noise exposure in service 
without subsequent noise exposure.  He complained of both 
hearing loss and tinnitus since his discharge.  Audiometric 
testing revealed the presence of hearing loss for VA 
purposes, as well as tinnitus.  The examiner notably did not 
address the etiology of the veteran's bilateral hearing loss 
and stated that any opinion regarding the etiology of his 
tinnitus would be speculative.  Under the circumstances the 
Board is of the opinion that the veteran should be afforded a 
VA examination addressing the etiology of his hearing loss 
and tinnitus.  See generally, Charles v. Principi, 16 Vet. 
App. 370, 374-75

In light of the above, further evidentiary development is 
needed and under the duty to assist, 38 C.F.R. § 3.159, this 
case is REMANDED to the agency of original jurisdiction for 
the following action:

1.  The RO should arrange for the veteran 
to undergo a VA audiological examination 
to determine the nature, extent and 
etiology of the veteran's bilateral 
hearing loss; and the nature, extent and 
etiology of the veteran's tinnitus.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
bilateral hearing loss is etiologically 
related to service, or whether it was 
manifest within one year of his discharge 
from service.  

*	The examiner should note that the 
veteran's primary specialties during 
service included infantry weapon 
repairman and infantryman.

The examiner should then provide an 
opinion as to whether it is at least as 
likely as not that the veteran's tinnitus 
is etiologically related to service.  The 
rationale for all opinions expressed 
should be provided.  The claims file must 
be made available to and reviewed by the 
examiner.  The examination report is to 
reflect that a review of the claims file 
was made.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

2.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for bilateral hearing 
loss and tinnitus.  If any issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


